DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Status of Claims
Claims 1, 4-8, 12, 16, and 18 were previously presented. 
Claims 2-3, 9-11, 13-15, 17, and 19-20 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the claims.

Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 13 “"'capture, through the one or more external computing devices of the plurality of external computing devices, apparel donned prior to commencement of the one or more activities' as extracted from independent claim 1 cannot practically be performed in the human mind…determine, for each instance of non-compliance, a risk level associated therewith" are also activities that are not suitable for processing by a human mind, with, or without, a pen and paper… The Applicant respectfully submits that the human mind is not equipped to overcome those deficiencies inherent with human inspection of personnel prior to entry into a controlled area, and that the use of external computing devices extends the capabilities of detecting appropriate and inappropriate articles beyond unassisted human capabilities, which clearly indicates the exclusion of mental processes from the Applicant's recitations. Therefore, the Applicant respectfully requests that the Examiner remove the rejections herein under 35 U.S.C. §101 and grant an allowance of claims 1-20”
The examiner respectfully disagrees.
 	With respect to Step 2A Prong One of the framework, the present claims recite an abstract idea as analyzed  in the 101 rejection (below). The present claims recite an abstract idea of determining apparel compliance and non-compliance, determining risk level and methods to translate each instance of non-compliance to compliance. This abstract idea is a Mental Process because an ordinary person can reasonably monitor apparels donned by users in an area of a workplace, keep a record of apparel compliance, and recommend apparel (removal) to a user based on the compliance records. Under Step 2A Prong Two of the framework, claim 1 for example does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A computer system comprising: a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device, the server in operable communication with a plurality of external computing devices, the server configured to”, and “through one or more external computing devices of the plurality of external computing devices”. Applicant argues that the use of external computing devices extends the capabilities of detecting appropriate and inappropriate articles beyond unassisted human capabilities. The Examiner asserts that the argued additional elements when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Similarly, With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A computer system comprising: a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device, the server in operable communication with a plurality of external computing devices, the server configured to”, and “through one or more external computing devices of the plurality of external computing devices”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Applicant’s arguments regarding devices such as “For example, devices that operate in the infrared light portion of the spectrum "... facilitates capturing items and issues not readily discernable in visible light, for example, and without limitation, the presence of heat-generating items disallowed within the confines of the geofence, if the individual is running an elevated temperature (an indication of illness), and determining if the clothing articles are cotton or wool, pure polyester, or a cotton/wool-polyester blend (due to the different flammability/burn characteristics)., Similarly, capturing data such as "... data from one or more of an x-ray scanner (to capture any objects not allowed within the geofence), a metal scanner (to capture metallic objects not allowed within the geofence, e.g., jewelry, or determine apparel includes steel-toed boots), and an ultraviolet scanner (for foreign substances that may introduce contamination within the geofence)" extends information capture beyond human capabilities” are not persuasive because using such technical features in the claims does not necessarily make the claims eligible under 101. The additional elements in the present claims are recited at a high level of generality.
In conclusion, Applicant’s arguments with regards to 35 USC § 101 are not persuasive and the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of determining apparel compliance and non-compliance, determining risk level and methods to translate each instance of non-compliance to compliance. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “capture apparel donned prior to commencement of one or more activities; compare captured apparel donned with data in a knowledge base; determine, subject to the comparison, instances of compliance and non- compliance, including items of apparel to be removed prior to the commencement of the one or more activities; determine, for each instance of non-compliance, a risk level associated therewith; communicate the determined risk level and methods to translate each instance of non-compliance to compliance; and store the instances of compliance and non-compliance within the knowledge base”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably monitor apparels donned by users in an area of a workplace, keep a record of apparel compliance, and recommend apparel to a user based on the compliance records. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong One of the framework, claim 8 recites an abstract idea. Claim 8 includes limitations for “capture apparel compliance practices related to one or more of: practices directed toward inclusion and exclusion of one or more items of apparel during one or more activities; and historical incidents related to the one or more items of apparel during the one or more activities; generate a knowledge base including data associated with managing apparel for one or more of jurisdictional compliance and extra-jurisdictional compliance at least partially based on the apparel compliance practices; apparel donned prior to commencement of the one or more activities; compare captured apparel donned with the data in the knowledge base; determine, subject to the comparison, instances of compliance and non-compliance, including items of apparel to be removed prior to the commencement of the one or more activities; determine, for each instance of non-compliance, a risk level associated therewith; communicate the determined risk level and methods to translate each instance of non- compliance to compliance; and store the instances of compliance and non- compliance within the knowledge base”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably monitor apparels donned by users in an area of a workplace, keep a record of apparel compliance, and recommend apparel to a user based on the compliance records. As a result, claim 8 recites an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong One of the framework, claim 12 recites an abstract idea. Claim 12 includes limitations for “capturing  apparel donned prior to commencement of one or more activities; comparing the captured apparel donned with data in a knowledge base including apparel compliance practices directed toward inclusion and exclusion of one or more items of apparel during one or more activities; determining, subject to the comparison, instances of compliance and non- compliance, including items of apparel to be removed prior to the commencement of the one of more activities; determining, for each instance of non-compliance, a risk level associated therewith; communicating the determined risk level and methods to translate each instance of non-compliance to compliance; storing the instances of compliance and non-compliance within the knowledge base”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably monitor apparels donned by users in an area of a workplace, keep a record of apparel compliance, and recommend apparel to a user based on the compliance records. As a result, claim 12 recites an abstract idea under Step 2A Prong One.
Claims  2-7, 9-11, and 13-20  recite a Mental Process because the claimed elements describe a process for determining apparel compliance and non-compliance for a user. As a result, claims 2-7, 9-11, and 13-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A computer system comprising: a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device, the server in operable communication with a plurality of external computing devices, the server configured to”, and “through one or more external computing devices of the plurality of external computing devices”. when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 12 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “computer program product to manage apparel through dynamic analysis of apparel donned by an individual to determine compliance with established apparel compliance practices and provide suggestions for overcoming non-compliance, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media, the program instructions comprising: program instructions to”, when considered in view of theclaims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 12 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 9-11, and 13-20 include additional elements beyond those recited by independent claims 1, 8, and 12. The additional elements in the independent claims include “cognitive system” as in claim 2, “an artificial intelligence (AI) platform resident within the server”, “compliance manager” as in claim 3, “one or more cameras and one or more scanners positioned proximate a geofence; at least one of the one or more scanners includes one or more of x-ray, metal, and ultraviolet configurations”, “transmit captured data” as in claim 4, “compliance manager”, “one or more cameras and one or more scanners” as in claim 5, “natural language processing (NLP) manager communicatively coupled to the compliance manager” as in claims 6, 9, and 20, “risk manager communicatively coupled to the compliance manager” as in claim 7, “an electronic calendar” as in claims 11 and 15-16, “one or more of the visible light spectrum and the infrared light spectrum through cameras positioned proximate a geofence; capturing data through one or more of an x-ray scanner, a metal scanner, and an ultraviolet scanner positioned proximate the geofence”, “artificial intelligence (AI) platform” as in claim 18. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-7, 9-11, and 13-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A computer system comprising: a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device, the server in operable communication with a plurality of external computing devices, the server configured to”, and “through one or more external computing devices of the plurality of external computing devices”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 12 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “computer program product to manage apparel through dynamic analysis of apparel donned by an individual to determine compliance with established apparel compliance practices and provide suggestions for overcoming non-compliance, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media, the program instructions comprising: program instructions to”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 12 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 9-11, and 13-20 include additional elements beyond those recited by independent claims 1, 8, and 12. The additional elements in the independent claims include “cognitive system” as in claim 2, “an artificial intelligence (AI) platform resident within the server”, “compliance manager” as in claim 3, “one or more cameras and one or more scanners positioned proximate a geofence; at least one of the one or more scanners includes one or more of x-ray, metal, and ultraviolet configurations”, “transmit captured data” as in claim 4, “compliance manager”, “one or more cameras and one or more scanners” as in claim 5, “natural language processing (NLP) manager communicatively coupled to the compliance manager” as in claims 6, 9, and 20, “risk manager communicatively coupled to the compliance manager” as in claim 7, “an electronic calendar” as in claims 11 and 15-16, “one or more of the visible light spectrum and the infrared light spectrum through cameras positioned proximate a geofence; capturing data through one or more of an x-ray scanner, a metal scanner, and an ultraviolet scanner positioned proximate the geofence”, “artificial intelligence (AI) platform” as in claim 18. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-7, 9-11, and 13-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623